Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the sum of percentages by weight of the components (A) to (E) makes 100 wt%”, however, there is no description about ( B), (C),  and ( D).
Claim 1 recites the limitation “ the  components (A) to (E)" .  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the components (B)  and (C)", “the  components(B)” and “the component (C)” in  lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the component (C)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the component (C)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the component (D)” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "the component (D)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the component (D)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 - 4, 6 - 10,and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN102482517(US9040624 is cited), further in view of  US20050155521. 
Regarding  claims 1- 4, US9040624 discloses a colorant composition includes from about 5% to about 70% by weight colorant component (pigment), from about 1% to about 30% by weight dispersant including polyamide, from about 0.1% to about 30% by weight surface active agent such as phosphate ester, and from about 1% to about 75% by weight water. When present, the optional additive(s) can be present at up to about 30% by weight (col. 2, lines 11-18; col.5, lines 24-30, 55-56; col. 7, line 50, col. 8, line 24 ). Exemplary optional additives include polyethylene glycol, lecithin, polyoxyethylene fatty ethers, polyurethane polyols, thickeners, rheology modifiers, sodium salts of polycarboxylates, defoamers, and biocides. An exemplary lecithin is soya lecithin. Other optional additives include caustic and/or 2-amino-2-methyl-1-propanol (AMP) to affect the pH of the colorant composition (col.8, lines 51-54).
But  it  is  silent  about the  polyamine  B  as  applicant  set  forth  in  the  claims.
US20050155521 discloses that polyalkyleneimine is use as dispersants for pigments. The polyalkylenepolyimine of the present invention likewise preferably possesses ethylene oxide units and propylene oxide and/or butylene oxide units, especially as a block unit. The polyalkyleneimines of the present invention may additionally contain urea and/or urethane groups of the kind formed in the course of the reaction of alkoxylated polyalkyleneimines with monofunctional isocyanates such as 
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine  the polyamine  as  applicant  sets  forth  in the  claims to  the  composition of US9040624 motivated  by  the  fact  that US20050155521 discloses that  good dispersants are obtained as soon as amide, urethane and/or urea groups are additionally present in the dispersant ([0013]).
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims  6 - 7, , US9040624 discloses a colorant composition includes from about 5% to about 70% by weight colorant component (pigment), from about 1% to about 30% by weight dispersant including polyamide, from about 0.1% to about 30% by weight surface active agent such as phosphate ester, and from about 1% to about 75% by weight water. When present, the optional additive(s) can be present at up to about 
The phosphoric ester  has the  following structure:

    PNG
    media_image1.png
    75
    215
    media_image1.png
    Greyscale

R includes alkoxy, or substituted alkoxy. Further, R can be different from each other or the same. M is hydrogen.
Compounds differing regularly by the successive addition of the same chemical are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. A prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.
Regarding  claims 8- 10, US9040624 discloses a colorant composition includes from about 5% to about 70% by weight colorant component (pigment), from about 1% to about 30% by weight dispersant including polyamide, from about 0.1% to about 30% by weight surface active agent such as phosphate ester, and from about 1% to about 75% by weight water. When present, the optional additive(s) can be present at up to about 30% by weight (col. 2, lines 11-18; col.5, lines 24-30, 55-56; col. 7, line 50, col. 8, line 24 ).Exemplary optional additives include polyethylene glycol, lecithin, polyoxyethylene fatty ethers, polyurethane polyols, thickeners, rheology modifiers, sodium salts of polycarboxylates, defoamers, and biocides (col.8, lines 51-54).

Regarding claim 13, US9040624 discloses a colorant composition includes from about 5% to about 70% by weight colorant component (pigment), from about 1% to about 30% by weight dispersant including polyamide, from about 0.1% to about 30% by weight surface active agent such as phosphate ester, and from about 1% to about 75% by weight water. When present, the optional additive(s) can be present at up to about 30% by weight (col. 2, lines 11-18; col.5, lines 24-30, 55-56; col. 7, line 50, col. 8, line 24 ). Depending on the amount of the water, the colorant composition can  be  in a form of paste.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of CN102482517(US9040624 is cited) and US20050155521 as applied to claim 1 above, and further in view of US8735474.
Regarding claims 5 and 11, the combined teaching of CN102482517 (US9040624 is cited) and US20050155521 discloses a pigment composition for architectural coatings set  forth above.
US8735474 discloses a fame retard composition comprising pigments, dispersing agents and modified melamines.  
The dispersing agents (co. 7, lines 20-25) has the following structure:



    PNG
    media_image2.png
    106
    343
    media_image2.png
    Greyscale

The modified melamine has the following structure:


    PNG
    media_image3.png
    132
    289
    media_image3.png
    Greyscale

R1, R2 or R3 independently of one another represent substituents selected from the group consisting of C1-C4alkyl, cyclopentyl, cyclohexyl, methylcyclohexyl, C1-C4hydroxyalkyl, C2-C6alkenyl, C1-C4alkoxy, phenyl, phenyl, which is substituted by 1 to 3 substituents selected from the group consisting of methyl, methoxy and by halogen, --OR1 and by --N(R1)R2, wherein R1 and R2 independently of one another represent hydrogen, C1-C4alkyl, hydroxy-C2-C4alkyl, cycloalkyl, methylcyclohexyl, phenyl or phenyl, which is substituted by 1 to 3 substituents selected from the group consisting of methyl, methoxy and by halogen( col.5, lines 15-25).
Thus,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine to use the modified  melamine  and  the  dispersing  agent taught  by  US US8735474  into  the  composition of  the combined teaching of CN102482517(US9040624 is cited) and US20050155521 to obtain favorable flame retardancy (US8735474; col. 1, lines 45-53),
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1- 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16070641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both  applications  discloses  a  pigment  composition  comprising  substantially similar  composition  with  overlapping  content.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/25/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.